Citation Nr: 9904328	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  98-02 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


REMAND

Procedural history of the case

The veteran had recognized guerrilla service from April 6, 
1943 to August 31, 1945, which has been confirmed by the 
appropriate service department.  The veteran's death occurred 
on September 28, 1981.  The appellant is the widow of the 
veteran.  

In December 1996, the appellant filed a claim for VA death 
benefits (VA Form 21-534).  In a May 1997 rating decision, 
the Department of Veterans Affairs  Regional Office in 
Manila, Philippines (the RO) denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, and also denied associated claims of 
entitlement to dependent's educational assistance and accrued 
benefits. 

In June 1997, the appellant submitted a statement which 
appeared to disagree with the May 1997 RO rating decision.  
The appellant seemed to take exception to the dates of the 
veteran's service provided by the RO, April 6, 1943 to August 
31, 1945.  The RO construed the appellant's June 1997 
statement as a Notice of Disagreement (NOD) with respect to 
veteran's period of service.  In September 1997, a Statement 
of the Case (SOC) was issued which concerned only the 
veteran's period of service.  In a substantive appeal (VA 
Form 9) received in February 1998, the appellant appeared to 
concede that the veteran's period of service was from April 
6, 1943 to August 31, 1945.  She asserted contentions 
regarding the cause of the veteran's death.  In a June 1998 
Supplemental Statement of the Case issued by the RO, the 
issues were listed as "period of service" as well as 
entitlement to service connection for the cause of the 
veteran's death.  The appellant was afforded 60 days to 
perfect her appeal concerning service connection for the 
issue of entitlement to service connection for the cause of 
the veteran's death.  No communication was received from the 
appellant within 60 days.    
 
The only issue certified by the RO on appeal was "period of 
service".  On the VA Form 8 prepared by the RO, the issue of 
"cause of death" was lined out, with the written comment 
"No VAF 9 filed."      

Analysis

The Board has carefully reviewed the procedural history of 
this case, described above.  Although in general her 
communications to the RO are somewhat unclear, it appears 
from the VA Form 9 filed in February 1998 that the appellant 
no longer wishes to pursue the matter of the dates of the 
veteran's service.   

The RO evidently did not certify the issue of entitlement to 
service connection for the cause of the veteran's death 
because the appellant did not file a VA Form 9 as to that 
issue within 60 days after the issuance of the SSOC.   The 
appellant did file a VA Form 9 in February 1998 which went 
into the death issue in some detail.  However, the 
appellant's Form 9 was filed before, not after, the June 1998 
SSOC, which listed the death issue for the first time. 

There appears to have been miscommunication between the RO 
and the appellant concerning the nature of her appeal, in 
particular with respect to the RO's interpretation of her 
June 1997 letter.

The Board is obligated to seek out all issues which are 
reasonably raised from a liberal reading of the documents.  
See EF v. Derwinski, 1 Vet.App. 324, 326 (1991); see also 
Myers v. Derwinski, 1 Vet.App. 127, 129 (1991).  It appears 
that the June 1997 communication from the appellant may be 
interpreted to constitute a NOD as to the issue of 
entitlement to VA death benefits.  The RO did not, as is 
required by law, issue a SOC as to that issue.  See 
38 U.S.C.A. § 7105(d).  The appellant, upon receiving the 
September 1997 SOC as to the issue of "period of service", 
filed a VA Form 9 in February 1998 which referred to the 
issue of entitlement to death benefits.  In June 1998, the RO 
issued a SSOC which included the issue of entitlement to 
service connection for the cause of the veteran's death.  

Ordinarily, a response to a SSOC is optional and is not 
required for the perfection of an appeal.  However, if, as 
here, the SSOC covers issues which were not included in the 
original SOC, a substantive appeal must be filed.  38 C.F.R. 
§ 20.302(c) (1998).  It is understandable why the appellant 
did not file a VA Form 9 in response to the June 1998 SSOC, 
notwithstanding the RO's covering letter instructing her to 
"timely file a substantive appeal" as to the issue of 
entitlement to service connection for the cause of the 
veteran's death.  Based on the RO's actions, the appellant 
could have reasonably believed that she had already filed a 
timely VA Form 9 in February 1998 and that no further action 
was necessary.  

To ensure that the appellant is afforded all due process of 
law, the case is returned to the RO so that the appellant may 
be given the opportunity to clarify the issue[s] she wishes 
to pursue on appeal.  The appellant should be given a 
reasonable period of time to complete and return to the RO a 
VA Form 9 as to the issue of entitlement to service 
connection for the cause of the veteran's death, if that is 
her desire.

In consideration of the foregoing, this case is REMANDED to 
the RO for the following action:

The RO should contact the appellant and 
request that she clearly and specifically 
indicate in writing which issue[s] she 
wishes to pursue.  The appellant should 
be given the address of the appropriate 
service department in the event that she 
still wishes to challenge the dates of 
the veteran's service. With respect to 
the issue of entitlement to service 
connection for the cause of the veteran's 
death, the appellant should be provided 
with another VA Form 9, Appeal to Board 
of Veterans' Appeals, and she should be 
given 60 days to perfect her appeal as to 
that issue. Copies of all communications 
to and from the appellant should be 
associated with her claims folder.

Thereafter, if necessary, the case should be returned to the 
Board of Veterans' Appeals for further appellate disposition.  

The appellant is cautioned that she bears some responsibility 
in this matter.   
She must inform the RO with reasonable precision as to which 
issue[s] she wishes to pursue and, if she desires to perfect 
an appeal, she must do so within the prescribed time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

  


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

  Correction of the dates of a veteran's service is not a matter within the purview of VA in any event.  
See 38 C.F.R. § 3.203 (1998).  The United States Court of Veterans Appeals (Court) has held that the "VA is 
prohibited from finding, on any basis other than a service department document, which VA believes to be 
authentic and accurate, or service department verification, that a particular individual served in the U.S. 
Armed Forces" and "service department findings are binding on the VA for purposes of establishing service 
in the U.S. Armed Forces." Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. Brown, 
4 Vet. App. 115, 120 (1993).  If a claimant believes there is a reason to dispute the report of the service 
department or the contents of military records, the proper course for that claimant is to pursue such 
disagreement with the service department.  See Sarmiento v. Brown, 7 Vet.App. 80, 85 (1994).    
  The Board observes that certification or non-certification of an issue does not serve to confer or deprive the 
Board of jurisdiction over that issue.  38 C.F.R. § 19.35 (1998).
  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see also Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [Pursuant to 38 U.S.C. § 7105(a), (d)(1), (3), an NOD initiates appellate review in the VA 
administrative adjudication process; and the request for appellate review is completed by the claimant's filing 
of a substantive appeal (VA Form 1-9 Appeal) after an SOC is issued by VA]; VA O.G.C. Prec. Op. No. 16-
92 (July 24, 1992).  


ONOSCA



- 6 -


